Citation Nr: 1800814	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  12-24 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for pleural disease, including asbestosis.


ORDER

The appeal of entitlement to service connection for pleural disease, including asbestosis, is dismissed.


FINDING OF FACT

On October 16, 2017, the Board was notified that the Veteran died in October 2017.



CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the appeal of entitlement to service connection for pleural disease, including asbestosis.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from August 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The Statement of the Case was issued by the RO in Winston-Salem, North Carolina.  This matter was remanded for a hearing by the Board in November 2013.  Although the Veteran requested a hearing, he withdrew that request in a December 2015 report of general information.  38 C.F.R. § 20.702(e).  

Dismissal

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A (2012); see 38 C.F.R. § 3.1010(a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2017). 




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	A. Budd, Counsel

Copy mailed to:  The American Legion



Department of Veterans Affairs


